Citation Nr: 1106320	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-02 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to June 
1967.

This matter is on appeal from an October 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

The Veteran testified before the undersigned Veterans Law Judge 
in October 2009.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As part of adjudicating a veteran's claim for benefits, VA is 
required to satisfy its obligations under the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  After review of the record, 
the Board finds that a remand for further development is 
warranted with respect to the issue of entitlement to service 
connection for bilateral hearing loss. 

Specifically, VA has the duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and there 
is evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

When considering claims for bilateral hearing loss, 38 C.F.R. § 
3.385 defines impaired hearing as a disability for VA purposes 
when the hearing thresholds for any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.

In this case, the Veteran's induction physical examination in 
October 1961 indicated tonal thresholds of 55 dB at 4000 Hz in 
both ears.  Thus, under 38 C.F.R. § 3.385, he experienced 
impaired hearing in both ears prior to entering service.  The 
Board initially notes that a veteran is considered to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
entrance into service.  38 C.F.R. § 3.304(b).  As such, there is 
no presumption that his hearing was sound at the time of entry 
into service.  

However, service connection may still be warranted if the 
evidence shows that his preexisting hearing loss was aggravated 
by active duty service.  On this matter, the Veteran asserts that 
he was exposed to acoustic trauma associated while in proximity 
to the firing of artillery batteries.  He specifically stated in 
November 2006 that he felt a burning and pain in his ears after 
some of these firings.  

The audiogram conducted as part of the Veteran's separation 
physical in August 1963 did not indicate a worsening in his 
hearing.  In fact, the tonal thresholds at 4000 Hz were only 45 
dB in each ear, which was actually 10 dB better than the 
audiogram in 1961.  Nevertheless, the Board determines that the 
question of whether his preexisting bilateral hearing loss was 
aggravated by active duty is a question that must be evaluated by 
a competent examiner prior to the Board's own adjudication.  See 
McLendon, 20 Vet. App. at 79; see also Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful weight 
or credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or citing 
recognized medical treatises that clearly support its ultimate 
conclusions).

Accordingly, the case is REMANDED for the following action:

1. Request from the Veteran any additional 
treatment records that he may have in his 
possession relating to his bilateral hearing 
loss.  If he has received additional 
treatment since this claim was certified for 
appeal, the AMC should attempt to acquire the 
associated records, after obtaining the 
Veteran's authorization.  

2.  Schedule the Veteran for an appropriate 
VA examination to determine the existence and 
etiology of any hearing loss.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and all 
findings reported in detail.  The claims 
folder, to include a copy of this remand must 
be made available to the examiner for review, 
and the examination report should reflect 
that such a review was accomplished.

The examiner should evaluate the extent of 
the Veteran's current hearing loss, and 
whether they it is at least as likely as 
not (i.e., probability of 50 percent or 
greater), that the hearing loss the Veteran 
experienced prior to active duty service was 
aggravated by such service.  

The examiner should also provide a thorough 
rationale for his or her conclusion and 
confirm that the claims file was available 
for review.  If the examiner is unable to 
provide an opinion without resorting to 
speculation, a reasons and bases should be 
provided addressing why such an opinion 
cannot be rendered.  Moreover, if the 
examiner is unable to obtain the necessary 
data from his or her examination of the 
Veteran, an explanation as to why this 
information was not obtained should be 
entered into the report.

3.  After any additional notification and/or 
development that the RO deems necessary is 
undertaken, readjudicate the Veteran's claim.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC) that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


